COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


JENNIFER LEGARRETA,                            §
                                                                No. 08-14-00163-CR
                             Appellant,        §
                                                                  Appeal from the
v.                                             §
                                                             County Court at Law No. 2
                                               §
THE STATE OF TEXAS,                                           of El Paso County, Texas
                                               §
                              Appellee.                         (TC# 20130C13208)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. We further order this decision be certified below

for observance.

       IT IS SO ORDERED THIS 29TH DAY OF AUGUST, 2014.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.